DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II and the nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2022
Applicant's election with traverse of Group I and wherein the insulation member comprises a colloidal object formed by gumming and curing on the insulating part for Species a in the reply filed on June 30, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the alleged inventions and species together would not place a serious search and/or examination burden.
This is not found persuasive because the search of one of the elected inventions and species does not guarantee the others to be found and therefore a serious search and/or examination burden does exist. 
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions and species, such as those in the present application, typically require additional reference material and further discussion for each additional invention and species examined. 
Lastly, the Examiner notes that the restriction requirement was based on a lack of unity of invention because the common technical feature of the inventions and species do not make a contribution over the prior art, as set forth in the Requirement for Restriction dated June 3, 2022 and therefore such an argument does not overcome the lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 3 is objected to because of the following informalities: L4-5 of the claim recite “the carrying portion protrudes in a direction of close to the second connecting portion relative to the body portion” but should recite “the carrying portion protrudes in a direction that is closer to the second connecting portion than to the body portion” in order to improve clarity of the limitation.  
Claim 4 is objected to because of the following informalities: L1-3 of the claim recite “wherein the second connecting portion protrudes in a direction of close to the electrode terminal relative to the first connecting portion” but should recite “wherein the second connecting portion protrudes in a direction that is closer to the electrode terminal than to the first connecting portion” in order to improve clarity of the limitation.  
Claim 11 is objected to because of the following informalities: L1-2 of the claim recite “the insulating protective member” but should recite “the insulation member” in order to have correct antecedent basis. 
Claim 12 is objected to because of the following informalities: L3-4 of the claim recite “and is farther to the cell body than the body portion” but should recite “and is farther from the cell body than the body portion” in order to improve clarity of the limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PGPub 2018/0114954).
Regarding Claim 1, Lee discloses in Figs. 1-3 a battery cell (100) ([0006], [0029]), comprising:
an electrode assembly (120, 121, 122) comprising a tab (122) and a cell body (120), wherein the tab (122) is connected to the cell body (120) ([0029], [0032], [0036]);
a cover plate assembly (180, 200) comprising an electrode terminal (202) and a cover plate (180), wherein the electrode terminal (202) is disposed on the cover plate (180) ([0029], [0068], [0071]);
a connecting sheet (140) connected between the tab (122) and the electrode terminal (202) ([0044], [0049]-[0050], [0071]), the connecting sheet (140) comprises a first connecting portion (142b) and a second connecting portion (142a), wherein the first connecting portion (142b) is connected to the tab (122) and the second connecting portion (142a) is connected to the electrode terminal (202) ([0044], [0063], [0071], wherein the tab 112 is electrically connected to the connecting sheet 140 comprising the first connecting portion 142b and the second connecting portion 142a and the connecting sheet 140 is electrically connected to the electrode terminal 202 and therefore the first connecting portion 142b is connected to the tab 122 and the second connecting portion 142a is connected to the electrode terminal 202);
an insulating pallet (130) disposed between the cell body (120) and the connecting sheet (140) ([0039]); and
an insulation member (132) disposed between the insulating pallet (130) and the second connecting portion (142a) ([0041], wherein a protrusion 132 is disposed on the insulating pallet 130 and fits within a groove of the second connecting portion 142a and therefore such is disposed between the insulating pallet 130 and the second connecting portion 142a).
 	Regarding Claim 2, Lee discloses all of the limitations as set forth above. Lee further discloses in Figs. 1-3 wherein the insulating pallet (130) and the connecting sheet (140) abuts against the insulation member (132) (Fig. 3 and [0041], wherein the protrusion 132 is disposed on the insulating pallet 130 and fit within the groove of the connecting sheet 140 and therefore the insulating pallet 130 and the connecting sheet 140 both abut against the insulation member 132).
	Regarding Claim 4, Lee discloses all of the limitations as set forth above. Lee further discloses wherein the second connecting portion (142a) protrudes in a direction of close to the electrode terminal (202) relative to the first connecting portion (142b) (Fig. 3), and a first groove (142c and labeled first groove) is provided on one side of the second connecting portion (142a) proximate to the electrode assembly (120) (see annotated Fig. 3 provided below).

    PNG
    media_image1.png
    730
    746
    media_image1.png
    Greyscale


Regarding Claim 5, Lee discloses all of the limitations as set forth above. Lee further discloses wherein the insulation member (132) covers an open end of the first groove (142c and labeled first groove) ([0041], [0055], see annotated Fig 3 provided above wherein the insulation member 132 covers an open end of the labeled first groove in order to be fitted into hole 171).
	Regarding Claim 6, Lee discloses all of the limitations as set forth above. Lee further discloses wherein the insulating pallet (130) comprises a carrying portion (131) protruding towards the second connecting portion (142a) (Fig. 3), and the carrying portion (131) and the  first connecting portion (142b) jointly limit the insulation member (132) ([0041], [0055], wherein the carrying portion 131 improves a fastening force between the insulating pallet 130 (on which the insulation member 132 is disposed on), the connecting sheet 140, and a second insulating pallet 170 and therefore the carrying portion 131 and the first connecting portion 142b of the connecting sheet 140 jointly limit the insulation member 132).
	Regarding Claim 7, Lee discloses all of the limitations as set forth above. Lee further discloses wherein the insulation member (132) is disposed within the first groove (142c and labeled first groove) ([0041], [0055], see annotated Fig 3 provided above wherein the insulation member 132 covers an open end of the laveled first groove in order to be fitted into hole 171).
Regarding Claim 8, Lee discloses all of the limitations as set forth above. Lee further discloses wherein the insulating pallet (130) comprises a carrying portion (131) protruding towards the second connecting portion (142a), and the carrying portion (131) projects into the first groove (see 142c of 142c and labeled first groove) (Fig. 3), and the carrying portion (131) and a bottom of the first groove (142c and labeled first groove) jointly limit the insulation member (132) ([0041], [0055], wherein the carrying portion 131 fits into the first groove 142c of 142c and labeled first groove in order to improve a fastening force between the insulating pallet 130, the connecting sheet 140, and a second insulating pallet 170 and therefore the carrying portion 131 and a bottom of the first  142c of 142c and labeled first groove jointly limit the insulation member 132).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0114954) as applied to Claim 1 above.
Regarding Claim 15, Lee discloses all of the limitations as set forth above. Lee further discloses wherein a battery cell may be utilized in a variety of devices, such as a small-capacity portable electronic devices or large-capacity devices such as a hybrid or electric vehicle ([0003]).
It would have been obvious to one of ordinary skill in the art to utilize the battery cell in a small-capacity or large-capacity device, as disclosed by Lee, as the intended use of the battery cell is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully power the small-capacity or large-capacity device, as desired by Lee.  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0114954) as applied to Claim 1 above, and further in view of Nagano et al. (EP 2 768 045).
Regarding Claim 15, Lee discloses all of the limitations as set forth above. Lee further discloses wherein a battery cell may be utilized in a variety of devices, such as a small-capacity portable electronic devices or large-capacity devices such as a hybrid or electric vehicle ([0003]).
However, Lee does not disclose a battery pack comprising a battery module comprising the battery cell. 
Nagano teaches an electric vehicle that is powered by a battery pack comprising a battery module comprising a battery cell ([0002], [0009]).
	It would have been obvious to one of ordinary skill in the art to utilize the battery cell of Lee in a battery module in a battery pack, as taught by Nagano, as the intended use of the battery cell of Lee is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully power a high-capacity device, such as an electric vehicle.
Allowable Subject Matter
Claims 3 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the non-elected species are canceled from the claims (see specifically Claim 10).
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 3 is directed to the battery cell as set forth above, wherein the insulating pallet comprises a body portion and a carrying portion connected to the body portion, wherein the body portion abuts against the cell body, the carrying portion protrudes in a direction of close to the second connecting portion relative to the body portion, and the insulation member is disposed between the carrying portion and the second connecting portion.
The closest prior art is considered to be Lee et al. (US PGPub 2018/0114954) as applied to Claim 1 above.
Regarding Claim 3, Lee discloses all of the limitations as set forth above. Lee further discloses wherein the insulating pallet (130) comprises a body portion (see annotated Fig. 3 provided above) and a carrying portion (131) connected to the body portion ([0041]), wherein the body portion abuts against the cell body (120) (Figs. 2-3 and [0039]), the carrying portion (131) protrudes in a direction of close to the second connecting portion (142a) relative to the body portion (see annotated Fig. 3 provided above).
Lee discloses wherein the insulation member (132) is outside the distance between the carrying member (131) and the second connecting portion (142a) (Fig. 3). 
Specifically, Lee discloses wherein the insulation member (132) is fitted into a hole (172) of a second insulating pallet (170) in order to improve a fastening force between the insulating pallet (130), the connecting sheet (140), and the second insulating pallet (170), thereby increasing the stability of the battery cell (100) ([0006], [0041], [0055]).
Consequently, Lee does not disclose wherein the insulation member is disposed between the carrying portion and the second connecting portion. 
It would not have been obvious to one of ordinary skill in the art to modify the location of the insulation member such that it is disposed between the carrying portion and the second connecting portion, as called for in the claimed invention, as the insulation member of Lee is specifically located so as to be fitted into the hole in the second insulating pallet in order to improve a fastening force between the insulating pallet, the connecting sheet, and the second insulating pallet in order to increase the stability of the battery cell, and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation of doing so without interfering with the critical structure of the battery cell of Lee.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the insulation member is disposed between the carrying portion and the second connecting portion” in combination with all of the other limitations taken as a whole.
	Claim 12 is dependent on Claim 3 and therefore contains allowable subject matter for the reasons set forth above.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 10 is directed to the battery cell as set forth above, wherein the insulation member comprises a colloidal objected formed by gumming and curing on the insulating pallet.
The closest prior art is considered to be Lee et al. (US PGPub 2018/0114954) as applied to Claim 1 above, and further in view of Wei et al. (CN 103078067A, see also the EPO machine generated English translation provided with this Office Action). 
Regarding Claim 10, Lee discloses all of the limitations as set forth above. Lee discloses wherein the insulation member (132) is formed on the insulating pallet (130) (Fig. 3 and [0041]) and further discloses wherein the insulation member (132) is not particularly limited and may be formed of polyethylene or polypropylene ([0041], [0043]).
However, Lee does not disclose wherein the insulation member comprises a colloidal object formed by gumming and curing on the insulating pallet.
	Wei teaches a battery cell comprising an insulation member, wherein the insulation member comprises a colloidal object that may be formed by gumming and curing polyethylene ([0011]).
	Specifically, Wei teaches wherein the insulation member is in the form of a layer ([0011]).
	The Examiner notes that Lee discloses wherein the insulation member (132) is fitted into a hole (172) of a second insulating pallet (170) in order to improve a fastening force between the insulating pallet (130), the connecting sheet (140), and the second insulating pallet (170), thereby increasing the stability of the battery cell (100) ([0006], [0041], [0055]) and consequently the shape of the insulation member (132) must be a precise protruding shape  in order to successfully fit into the hole (172).
Thus, it would not have been obvious to one of ordinary skill in the art to form the insulation member of Lee to comprise a colloidal object formed by gumming and curing, as taught by Wei, because the insulation member of Wei is in the form of a layer and therefore the skilled artisan would not have reasonable expectation that such could successfully form a precise protruding shape, as desired by Lee in order to fit into the hole of the second insulating pallet to improve a fastening force between the insulating pallet, the connecting sheet, and the second insulating pallet and thereby the stability of the battery cell.
	In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “a colloidal object formed by gumming and curing” in combination with all of the other limitations taken as a whole.
	Claim 11 is dependent on Claim 10 and therefore contains allowable subject matter for the reasons set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        October 13, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
October 19, 2022